
	

113 HR 2072 : Demanding Accountability for Veterans Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 2072
		IN THE SENATE OF THE UNITED STATES
		June 10, 2014ReceivedAN ACT
		To amend title 38, United States Code, to improve the accountability of the Secretary of Veterans
			 Affairs to the Inspector General of the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Demanding Accountability for Veterans Act of 2014.
		2.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go
			 Act of 2010, shall be determined by reference to the latest statement
			 titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House
			 Budget Committee, provided that such statement has been submitted prior to
			 the vote on passage.
		3.Accountability of Secretary of Veterans Affairs to Inspector General of the Department of Veterans
			 Affairs
			(a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					712.Accountability of Secretary to Inspector General
						(a)List of managers
							(1)If the Inspector General of the Department of Veterans Affairs determines that the Secretary has
			 not appropriately responded with significant progress to a covered report
			 by the date specified in the action plan of the Secretary developed in
			 response to such covered report—
								(A)the Inspector General shall notify the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives and the Secretary of such failure to appropriately
			 respond; and
								(B)not later than 15 days after such notification, the Secretary shall submit to the Inspector General
			 a list of the names of each responsible manager and the matter in the
			 action plan for which the manager is responsible.
								(2)The Inspector General may not make public the names of responsible managers submitted under
			 paragraph (1)(B).
							(b)Performance of responsible managers
							(1)The Secretary shall—
								(A)promptly notify each responsible manager of a covered issue by not later than seven days after the
			 date on which the Secretary submits to the Inspector General the name of
			 the manager under subsection (a)(1)(B);
								(B)direct such manager to resolve such issue; and
								(C)provide such manager with appropriate counseling and a mitigation plan with respect to resolving
			 such issue.
								(2)The Secretary shall ensure that any performance review of a responsible manager includes an
			 evaluation of whether the manager took appropriate actions during the
			 period covered by the review to respond to the covered issue for which a
			 request was made under subsection (a).
							(3)The Secretary may not pay to a responsible manager any bonus or award, including a performance
			 award under section 5384 of title 5 if the covered issue for which a request was made under subsection (a) is unresolved.
							(c)Role of Inspector GeneralAny authority of the Inspector General provided under this section is in addition to any
			 responsibility or authority provided to the Inspector General in the
			 Inspector General Act of 1978 (5 U.S.C. App.).
						(d)DefinitionsIn this section:
							(1)The term covered issue means, with respect to a responsible manager, an issue described in a covered report for which the
			 manager is or was responsible.
							(2)The term covered report means a report by the Inspector General of the Department of Veterans Affairs that recommends
			 actions to the Secretary of Veterans Affairs (or other official or
			 employee of the Department) to address an issue in the Department with
			 respect to public health or safety.
							(3)The term responsible manager means an individual who—
								(A)is an employee of the Department;
								(B)is or was responsible for an issue included in a covered report; and
								(C)in being so responsible, is or was employed in a management position, regardless of whether the
			 employee is in the competitive civil service, Senior Executive Service, or
			 other type of civil service..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 711 the following new item:
				
					
						712. Accountability of Secretary to Inspector General..
			4.Secretary of Veterans Affairs contract authority for transfer of veterans non-Department medical
			 foster homes
			(a)AuthoritySection 1720 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(h)
						(1)During the three-year period beginning on October 1, 2014, at the request of a veteran for whom the
			 Secretary is required to provide nursing home care under section 1710A of this title, the Secretary may transfer the veteran to a medical foster home that meets
			 Department standards, at the expense of the United States, pursuant to a
			 contract or agreement entered into between the Secretary and the medical
			 foster home for such purpose. A veteran who is transferred to a medical
			 foster home under this subsection shall agree, as a condition of such
			 transfer, to accept home health services furnished by the Secretary under section 1717 of this title.
						(2)For purposes of this subsection, the term medical foster home means a home designed to provide non-institutional, long-term, supportive care for veterans who
			 are unable to live independently and prefer a family setting..
			(b)Effective dateSubsection (h) of title 38, United States Code, as added by subsection (a), shall take effect on
			 October 1, 2014.
			5.Conditions on the award of per diem payments by the Secretary of Veterans Affairs for the provision
			 of housing or services to homeless veterans
			(a)Condition
				(1)In generalParagraph (1) of section 2012(c) of title 38, United States Code, is amended to read as follows:
					
						(1)Except as provided in paragraph (2), a per diem payment may not be provided under this section to a
			 grant recipient or eligible entity unless the entity submits to the
			 Secretary an annual certification, approved or verified by the authority
			 having jurisdiction or a qualified third party, as determined by the
			 Secretary, that the facility where the entity provides housing or services
			 for homeless veterans using grant funds is in compliance with codes
			 relevant to the operations and level of care provided, including
			 applicable provisions of the most recently published version of the Life
			 Safety Code or International Building Code and International Fire Code (or
			 such versions of such codes that have been adopted as State or local codes
			 by the jurisdiction in which the facility is located), licensing
			 requirements, fire and safety requirements, and any other requirements in
			 the jurisdiction in which the facility is located regarding the condition
			 of the facility and the operation of the entity providing such supportive
			 housing or services. For purposes of this paragraph, if a facility where a
			 grant recipient or eligible entity provides housing or services for
			 homeless veterans using grant funds is located in a jurisdiction without
			 relevant code requirements, the Secretary shall determine code and
			 inspection requirements to be applied to the facility..
				(2)Effective dateThe amendment made by paragraph (1) shall apply with respect to an application for a per diem
			 payment under section 2012 of title 38, United States Code, submitted on or after the date of the enactment of this Act.
				(b)Annual reportSection 2065(b) of title 38, United States Code, is amended—
				(1)by redesignating paragraph (6) as paragraph (7); and
				(2)by inserting after paragraph (5) the following new paragraph (6):
					
						(6)The Secretary’s evaluation of the safety and accessibility of facilities used to provide programs
			 established by grant recipients or eligible entities under sections 2011
			 and 2012 of this title, including the number of such grant recipients or
			 eligible entities who have submitted a certification under section
			 2012(c)(1)..
				(c)Treatment of current recipientsIn the case of the recipient of a per diem payment under section 2012 of title 38, United States Code, that receives such a payment during the year in which this Act is
			 enacted, the Secretary of Veterans Affairs shall require the recipient to
			 submit the certification required under section 2012(c)(1) of such title,
			 as amended by subsection (a)(1), by not later than two years after the
			 date of the enactment of this Act. If the recipient fails to submit such
			 certification by such date, the Secretary may not make any additional per
			 diem payments to the recipient under such section 2012 until the recipient
			 submits such certification.
			6.Extension of loan guaranty fee for certain subsequent loans
			(a)ExtensionSection 3729(b)(2) of title 38, United States Code, is amended—
				(1)in subparagraph (A)—
					(A)in clause (iii), by striking October 1, 2017 and inserting October 1, 2018; and
					(B)in clause (iv), by striking October 1, 2017 and inserting October 1, 2018;
					(2)in subparagraph (C)—
					(A)in clause (i), by striking October 1, 2017 and inserting October 1, 2018; and
					(B)in clause (ii), by striking October 1, 2017 and inserting October 1, 2018; and
					(3)in subparagraph (D)—
					(A)in clause (i), by striking October 1, 2017 and inserting October 1, 2018; and
					(B)in clause (ii), by striking October 1, 2017 and inserting October 1, 2018.
					7.Extension of authority of Secretary of Veterans Affairs to obtain certain information from the
			 Secretary of the Treasury or the Commissioner of Social SecuritySection 5317 of title 38, United States Code, is amended by striking September 30, 2016 and inserting May 31, 2017.
		
	Passed the House of Representatives June 9, 2014.Karen L. Haas,Clerk
